Citation Nr: 1033447	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  06-35 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.  

3.  Entitlement to Dependents Educational Assistance (DEA) 
benefits under Chapter 35 of Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1955 to March 1956.  
He died in June 2003.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Des 
Moines, Iowa.  A Travel Board hearing was held at the RO in May 
2010 before the undersigned Veterans Law Judge and a copy of the 
hearing transcript has been added to the record.

The issues on appeal are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


REMAND

The Veteran's death certificate shows that the immediate cause of 
death was respiratory failure due to or as a consequence of 
pneumonia due to or as a consequence of asthma.  The other 
significant condition contributing to death but not resulting in 
the underlying cause was alcoholic cirrhosis.  

The RO has made repeated attempts to obtain the Veteran's service 
treatment records.  The National Personnel Records Center (NPRC) 
notified VA that the Veteran's service treatment records had been 
destroyed in a fire that occurred there in 1973.  In cases where 
the Veteran's service treatment records (or other pertinent 
records, for that matter) are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the claimant 
in the development of his or her case.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

At the time of the Veteran's initial application for VA benefits 
in September 1992, he stated that VA should contact the Social 
Security Administration (SSA) for additional medical records.  On 
her claim for VA DIC benefits, the appellant stated that the 
Veteran was 100 percent disabled under the benefits administered 
by SSA.     There is no indication that an attempt to obtain the 
records held by SSA has been accomplished.   SSA records must be 
obtained before a decision on the claims can be made.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1993).

The Veteran's post-service private treatment records, including 
his terminal medical records from St. Luke's Hospital, show that, 
following his service separation in March 1956, he was treated 
for a variety of respiratory problems beginning in March 1997 
(variously diagnosed as chronic obstructive pulmonary disease 
(COPD), pneumonia, and bronchitis).   In a March 2006 notice from 
the RO, the appellant was requested to furnish the records from 
this establishment prior to 1997 and for the University of Iowa 
Hospitals and Clinic, or submit a signed release form in order 
for VA to obtain such records.  It does not appear that any 
further action was completed.  Therefore, the Board will provide 
another opportunity to obtain these records.  

 Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain copies of 
records pertinent to the Veteran's claim 
for SSA benefits and a copy of any 
determination awarding benefits.  If the 
records are not available, make a notation 
to that effect in the claims folder.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are not 
currently associated with the Veteran's 
claims file from the University of Iowa 
Hospitals and Clinic and St. Luke's 
Hospital (prior to 1997) should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3. Thereafter, the RO should readjudicate 
the appellant's claims.  If the benefits 
sought on appeal remain denied, provide a 
supplemental statement of the case (SSOC). 
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


